Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 13, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US-2012/0001464) in view of Atchison (US-2013/0088054).
As to claims 1, 5, and 13, Teoh teaches a covering for a seat cushion comprising a cover sheet 102 and straps 105c secured to the seat cover in locations aligned with tufting of the seat cushion such that tightening the straps causes the cover to conform tightly to the shape of the seat cushion (see Teoh figure 3, paragraph 0012-0015, 0018).  The cover sheet is adapted to fit loosely over and around the cushion prior to pulling the extending first and second strap ends.
Teoh shows first and second ends of straps 105c extending from first and second ends of a fixing means (see figure 3) but does not specify channels with open ends.  Atchison teaches a seat cover with a straps 116 for tightening around a set cushion and a channels 114 with open ends (see figure 2, paragraph 0021).  It would have been obvious to one of ordinary skill in the art to form the straps and fixing means of Teoh as a drawstring with open-ended channels, as taught by Atchison, in order to permit tightening of the straps without bunching or overstraining the cover sheet.
As to claim 2, Atchison teaches integrating the channel into the cover sheet by folding a portion of the sheet into a channel (see Atchison paragraph 0021, figure 2). While not explicitly stated, a person of ordinary skill in the art would understand the dashed line in figure 2 to represent a stitch line since merely folding without sewing the folded portion to the cover would not be able to tighten as a drawstring.  It would have been obvious to one of ordinary skill in the art to form a channel as taught by Atchison with the cover sheet folded and sewn to itself to form said channel, in order to provide the drawstring functionality without the need to cut separate material.
As to claims 6 and 14, Teoh does not teach a fastener.  Atchison teaches a fastener 118 on the end of the drawstring 116 (see Atchison figures 1 and 2, paragraph 0021).  It would have been obvious to one of ordinary skill in the art to include a fastener as taught by Atchison on the straps taught by Teoh in order to facilitate holding and adjusting a desired tension on the straps.

Claims 1, 3-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US-2012/0001464) in view of Stiller (US-2003/0042773).
As to claims 1, 5, and 13, Teoh teaches a covering for a seat cushion comprising a cover sheet 102 and straps 105c secured to the seat cover in locations aligned with tufting of the seat cushion such that tightening the straps causes the cover to conform tightly to the shape of the seat cushion (see Teoh figure 3, paragraph 0012-0015, 0018).
Teoh shows first and second ends of straps 105c extending from first and second ends of a fixing means (see figure 3) but does not specify channels with open ends.  Stiller teaches a seat trim retaining comprising a channel 22 with open ends in which strap 20 is retained to secure the seat cover to a contoured seat cushion (see Stiller figures 1-3, paragraph 0011-0012).  It would have been obvious to one of ordinary skill in the art to form the straps and fixing means of Teoh as a drawstring with open-ended channels, as taught by Stiller, in order to permit tightening of the straps without bunching or overstraining the cover sheet.
As to claims 3 and 4, Teoh does not specify how a channel is attached to the seat cover.  Stiller teaches that the channels 22 are secured by sewing or adhesive (see Stiller paragraph 0012).  It would have been obvious to secure channels in the seat cover taught by Teoh by sewing or adhesive, as taught by Stiller, in order to provide a suitable attachment with predictable results.
As to claims 6 and 14, Teoh does not teach a fastener.  Stiller teaches fasteners 24 on the ends 21,23, of the cords 20 (see Stiller figure 2, paragraph 0014-0015).  It would have been obvious to one of ordinary skill in the art to include fasteners as taught by Stiller on the ends of the straps taught by Teoh, in order to facilitate holding a desired tension on the straps.

Claims 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US-2012/0001464) in view of Atchison (US-2013/0088054) and further in view of DeLuca (US-10206444).
As to claims 7-9 and 15-17, Teoh does not teach a fastener.  Atchison teaches a fastener 118 and suggests several undisclosed alternatives (see paragraph 0021) but does not suggest a fastener with parallel slots.  DeLuca teaches a fastener for use with drawstrings with several embodiment provided with parallel slots with widths smaller than that of the drawstring to provide a compression fit (see DeLuca figures 1-8, column 2 lines 13 to column 3 line 22).  It would have been obvious to one of ordinary skill in the art to combine the straps of Teoh with a drawstring fastener as taught by DeLuca, in order to provide a simple yet effective fastener for securing the ends of the drawstring.
As to claims 10 and 18, Atchison teaches integrating the channel into the cover sheet by folding a portion of the sheet into a channel and sewing the channel (see Atchison paragraph 0021, figure 2). While not explicitly stated, a person of ordinary skill in the art would understand the dashed line in figure 2 to represent a stitch line, since merely folding without sewing the folded portion to the cover would not be able to tighten the cover as intended  It would have been obvious to one of ordinary skill in the art to form a channel as taught by Atchison with the cover sheet folded and sewn to itself to form said channel, in order to provide the drawstring functionality without the need to cut separate material.

Claims 7-9, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US-2012/0001464) in view of Stiller (US-2003/0042773) and further in view of DeLuca (US-10206444).
As to claims 7-9 and 15-17, Teoh does not teach a fastener.  Stiller teaches fasteners but does not suggest a fastener with parallel slots.  DeLuca teaches a fastener for use with drawstrings with several embodiment provided with parallel slots with widths smaller than that of the drawstring to provide a compression fit (see DeLuca figures 1-8, column 2 lines 13 to column 3 line 22).  It would have been obvious to one of ordinary skill in the art to combine the straps of Teoh with a drawstring fastener as taught by DeLuca, in order to provide a simple yet effective fastener for securing the ends of the drawstring.
As to claims 11, 12, 19, and 20, Teoh does not specify how a channel is attached to the seat cover.  Stiller teaches that the channels 22 are secured by sewing or adhesive (see Stiller paragraph 0012).  It would have been obvious to secure channels in the seat cover taught by Teoh by sewing or adhesive, as taught by Stiller, in order to provide a suitable attachment with predictable results.

Response to Arguments
The amended claim language: “wherein the cover sheet is adapted to fit loosely over and around the cushion prior to pulling the extending first and second strap ends”, does not define the structure of the invention over the art of record. The applicant seems to argue that because detachable fixing means 105a could be, e.g., a hook and loop fastener, as described in paragraph 0015, that the seat cover will not “fit loosely” as claimed.  This is not persuasive first because the hook and loop fastener is merely exemplary and clearly not what is shown in figure 3 to which the rejection refers to explicitly.  Second, the term “adapted to fit loosely” is a relative term of degree that doesn’t distinguish from the cover taught by Teoh.  The seat cover would fit the seat tighter after the straps are pulled and tied, and thus, the cover must “fit loosely”, within a broadest reasonable interpretation, prior to being pulled.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636